         Case 4:20-cv-05097-EFS      ECF No. 19    filed 05/13/21   PageID.745 Page 1 of 25




1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT
2                                                                    EASTERN DISTRICT OF WASHINGTON



3                                                                    May 13, 2021
                                                                          SEAN F. MCAVOY, CLERK

4

5                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WASHINGTON
6

7    ERRIN R.,1                                      No.   4:20-CV-5097-EFS

8                                 Plaintiff,
                                                     ORDER GRANTING PLAINTIFF’S
9                    v.                              SUMMARY-JUDGMENT MOTION
                                                     AND DENYING DEFENDANT’S
10   ANDREW M. SAUL, the Commissioner                SUMMARY-JUDGMENT MOTION
     of Social Security,
11
                                  Defendant.
12

13

14            Before the Court are the parties’ cross summary-judgment motions.2

15   Plaintiff Errin R. appeals the denial of benefits by the Administrative Law Judge

16   (ALJ). She alleges the ALJ erred by 1) improperly considering the medical

17   opinions, 2) failing to properly consider lay statements, 3) discounting Plaintiff’s

18   symptom reports, 4) improperly determining that the impairments did not meet or

19

20
     1   To protect the privacy of the social-security Plaintiff, the Court refers to her by
21
     first name and last initial or as “Plaintiff.” See LCivR 5.2(c).
22
     2   ECF Nos. 14 & 17.
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 1
         Case 4:20-cv-05097-EFS       ECF No. 19   filed 05/13/21   PageID.746 Page 2 of 25




1    equal a listing, and 5) improperly assessing Plaintiff’s residual functional capacity
2    and, therefore, relying on an incomplete hypothetical at step five. In contrast,
3    Defendant Commissioner of Social Security asks the Court to affirm the ALJ’s
4    decision finding Plaintiff not disabled. After reviewing the record and relevant
5    authority, the Court grants Plaintiff’s Motion for Summary Judgment, ECF No. 14,
6    and denies the Commissioner’s Motion for Summary Judgment, ECF No. 17.
7                             I.    Five-Step Disability Determination
8              A five-step sequential evaluation process is used to determine whether an
9    adult claimant is disabled.3 Step one assesses whether the claimant is currently
10   engaged in substantial gainful activity.4 If the claimant is engaged in substantial
11   gainful activity, benefits are denied.5 If not, the disability evaluation proceeds to
12   step two.6
13             Step two assesses whether the claimant has a medically severe impairment,
14   or combination of impairments, which significantly limits the claimant’s physical
15

16

17

18

19
     3   20 C.F.R. § 404.1520(a).
20
     4   Id. § 404.1520(a)(4)(i).
21
     5   Id. § 404.1520(b).
22
     6   Id.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 2
         Case 4:20-cv-05097-EFS       ECF No. 19   filed 05/13/21   PageID.747 Page 3 of 25




1    or mental ability to do basic work activities.7 If the claimant does not, benefits are
2    denied. 8 If the claimant does, the disability evaluation proceeds to step three.9
3               Step three compares the claimant’s impairments to several recognized by the
4    Commissioner to be so severe as to preclude substantial gainful activity.10 If an
5    impairment meets or equals one of the listed impairments, the claimant is
6    conclusively presumed to be disabled.11 If an impairment does not, the disability
7    evaluation proceeds to step four.
8               Step four assesses whether an impairment prevents the claimant from
9    performing work she performed in the past by determining the claimant’s residual
10   functional capacity (RFC).12 If the claimant is able to perform prior work, benefits
11   are denied.13 If the claimant cannot perform prior work, the disability evaluation
12   proceeds to step five.
13              Step five, the final step, assesses whether the claimant can perform other
14   substantial gainful work—work that exists in significant numbers in the national
15

16
     7   Id. § 404.1520(a)(4)(ii).
17
     8   Id. § 404.1520(c).
18
     9   Id.
19
     10   Id. § 404.1520(a)(4)(iii)
20
     11   Id. § 404.1520(d).
21
     12   Id. § 404.1520(a)(4)(iv).
22
     13   Id.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 3
      Case 4:20-cv-05097-EFS           ECF No. 19     filed 05/13/21   PageID.748 Page 4 of 25




1    economy—considering the claimant’s RFC, age, education, and work experience.14
2    If so, benefits are denied. If not, benefits are granted.15
3               The claimant has the initial burden of establishing entitlement to disability
4    benefits under steps one through four.16 At step five, the burden shifts to the
5    Commissioner to show that the claimant is not entitled to benefits.17
6                             II.    Factual and Procedural Summary
7               Plaintiff filed a Title II application, alleging a disability onset date of
8    February 13, 2017.18 Her claim was denied initially and upon reconsideration.19 A
9    video administrative hearing was held before Administrative Law Judge Marie
10   Palachuk.20
11              In denying Plaintiff’s disability claim, the ALJ made the following findings:
12

13

14

15
     14   20 C.F.R. § 404.1520(a)(4)(v); Kail v. Heckler, 722 F.2d 1496, 1497-98 (9th Cir.
16
     1984).
17
     15   20 C.F.R. § 404.1520(g).
18
     16   Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007).
19
     17   Id.
20
     18   AR 184-88.
21
     19   AR 120-26.
22
     20   AR 41-83.
23

                      ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 4
     Case 4:20-cv-05097-EFS    ECF No. 19    filed 05/13/21   PageID.749 Page 5 of 25




1
               Step one: Plaintiff had not engaged in substantial gainful activity
2
                since February 13, 2017, the alleged onset date, through her date last
3
                insured of December 31, 2021.
4
               Step two: Plaintiff had the following medically determinable severe
5
                impairments: degenerative disc disease of the lumbar spine,
6
                fibromyalgia, morbid obesity (BMI>40), migraines, depressive
7
                disorder, and anxiety.
8
               Step three: Plaintiff did not have an impairment or combination of
9
                impairments that met or medically equaled the severity of one of the
10
                listed impairments.
11
               RFC: Plaintiff had the RFC to perform light work with lifting and
12
                carrying 20 pounds occasionally and 10 pounds frequently and
13
                   Standing and/or walking is limited to 2 hours per day,
                   requiring the ability to alternate sit/stand every 60 minutes.
14
                   She can occasionally climb ramps and stairs, balance, stoop,
                   kneel, crouch, and crawl, but never climb ladders, ropes, or
15
                   scaffolds. She should avoid concentrated exposure to
                   extreme temperatures and humidity, with no more than
16
                   moderate exposure to noise and vibrations. She must avoid
                   all hazards, such as unprotected heights and dangerous
17
                   moving machinery. She is able to understand, remember,
                   and carry out simple repetitive tasks and complex tasks, and
18
                   is able to maintain concentration, persistence, and pace for
                   2-hour intervals between regularly scheduled breaks, with
19
                   no more than routine changes. She can have no public
                   contact, but is capable of superficial (defined as non-
20
                   collaborative, no teamwork) interaction with coworkers.
21
               Step four: Plaintiff was not capable of performing past relevant work.
22

23

                ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 5
      Case 4:20-cv-05097-EFS           ECF No. 19    filed 05/13/21   PageID.750 Page 6 of 25




1
                       Step five: considering Plaintiff’s RFC, age, education, and work
2
                        history, Plaintiff could perform work that existed in significant
3
                        numbers in the national economy, such as small products assembler
4
                        II, electronics worker, and marker.21
5
              When assessing the medical-opinion evidence, the ALJ found:
6
                       the reviewing testimony of John Morse, M.D., and reviewing opinions
7
                        of J.D. Fitterer, M.D., and Bruce Eather, Ph.D., greatly persuasive.
8
                       portions of the treating opinion of Stephen Hull, ARNP somewhat
9
                        persuasive and other portions not persuasive.
10
                       the treating opinion of Amanda Friese, PAC, and reviewing testimony
11
                        of Colette Valette, Ph.D., not persuasive.
12
              The ALJ also found Plaintiff’s medically determinable impairments could
13
     reasonably be expected to cause some of the alleged symptoms but that her
14
     statements concerning the intensity, persistence, and limiting effects of those
15
     symptoms were not entirely consistent with the medical evidence and other
16
     evidence in the record.22
17
              Plaintiff requested review of the ALJ’s decision by the Appeals Council,
18
     which denied review.23 Plaintiff timely appealed to this Court.
19

20
     21   AR 10-32.
21
     22   AR 21-22.
22
     23   AR 1-6.
23

                        ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 6
      Case 4:20-cv-05097-EFS        ECF No. 19    filed 05/13/21   PageID.751 Page 7 of 25




1                                  III.   Standard of Review
2             A district court’s review of the Commissioner’s final decision is limited.24 The
3    Commissioner’s decision is set aside “only if it is not supported by substantial
4    evidence or is based on legal error.”25 Substantial evidence is “more than a mere
5    scintilla but less than a preponderance; it is such relevant evidence as a reasonable
6    mind might accept as adequate to support a conclusion.”26 Moreover, because it is
7    the role of the ALJ and not the Court to weigh conflicting evidence, the Court
8    upholds the ALJ’s findings “if they are supported by inferences reasonably drawn
9    from the record.”27 The Court considers the entire record.28
10

11

12

13
     24   42 U.S.C. § 405(g).
14
     25   Hill v. Astrue, 698 F.3d 1153, 1158 (9th Cir. 2012).
15
     26   Id. at 1159 (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)).
16
     27   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).
17
     28   Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (The court “must
18
     consider the entire record as a whole, weighing both the evidence that supports and
19
     the evidence that detracts from the Commissioner's conclusion,” not simply the
20
     evidence cited by the ALJ or the parties.) (cleaned up); Black v. Apfel, 143 F.3d 383,
21
     386 (8th Cir. 1998) (“An ALJ's failure to cite specific evidence does not indicate that
22
     such evidence was not considered[.]”).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 7
      Case 4:20-cv-05097-EFS          ECF No. 19    filed 05/13/21   PageID.752 Page 8 of 25




1             Further, the Court may not reverse an ALJ decision due to a harmless
2    error.29 An error is harmless “where it is inconsequential to the [ALJ’s] ultimate
3    nondisability determination.”30 The party appealing the ALJ’s decision generally
4    bears the burden of establishing harm.31
5                                          IV.     Analysis
6    A.       Medical Opinions: Plaintiff establishes consequential error.
7             Plaintiff challenges the ALJ’s evaluation of the medical opinions, namely the
8    opinions of Amanda Friese, PAC, and Dr. John Morse.
9
              1.     Standard32
10
              An ALJ must consider and evaluate the persuasiveness of all medical
11
     opinions or prior administrative medical findings.33 The ALJ need not however
12

13

14
     29   Molina, 674 F.3d at 1111.
15
     30   Id. at 1115 (cleaned up).
16
     31   Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).
17
     32   For claims filed on or after March 27, 2017, such as Plaintiff’s claims, new
18
     regulations apply that change the framework for how an ALJ must evaluate
19
     medical opinion evidence. Revisions to Rules Regarding the Evaluation of Medical
20
     Evidence, 2017 WL 168819, 82 Fed. Reg. 5844-01 (Jan. 18, 2017); 20 C.F.R.
21
     § 404.1520c.
22
     33   20 C.F.R. § 404.1520c(a), (b).
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 8
      Case 4:20-cv-05097-EFS         ECF No. 19   filed 05/13/21   PageID.753 Page 9 of 25




1    “give any specific evidentiary weight . . . to any medical opinion(s).”34 A medical
2    opinion is a statement from a medical source about what the claimant can still do
3    despite her impairments and whether the claimant has one or more impairment-
4    related limitations in the following abilities:
5
                 performing physical demands of work activities
6
                 performing mental demands of work activities (such as understanding,
7
                  remembering, carrying out instructions, maintaining concentration,
8
                  persistence, or pace, and responding appropriately to supervision, co-
9
                  workers, or work pressures in a work setting)
10
                 performing sensory demands of work
11
                 adapting to environmental conditions.35
12
              The factors for evaluating the persuasiveness of medical opinions and prior
13
     administrative medical findings include, but are not limited to, supportability,
14
     consistency, relationship with the claimant, and specialization.36 Supportability
15

16
     34   Revisions to Rules, 2017 WL 168819, 82 Fed. Reg. 5844, at 5867-68; see 20 C.F.R.
17
     § 404.1520c(a).
18
     35   20 C.F.R. § 404.1513(a).
19
     36   Id. § 404.1520c(c)(1)-(5). When assessing the medical source’s relationship with
20
     the claimant, the ALJ is to consider the treatment length, frequency, purpose, and
21
     extent, and whether an examination was conducted. Id. The ALJ may also consider
22
     whether the medical source has familiarity with the other record evidence or an
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 9
      Case 4:20-cv-05097-EFS           ECF No. 19   filed 05/13/21   PageID.754 Page 10 of 25




1    and consistency are the most important factors, and the ALJ is required to explain
2    how both of these factors were considered:37
3             (1) Supportability. The more relevant the objective medical evidence
              and supporting explanations presented by a medical source are to
4             support his or her medical opinion(s) or prior administrative medical
              finding(s), the more persuasive the medical opinions or prior
5             administrative medical finding(s) will be.
6             (2) Consistency. The more consistent a medical opinion(s) or prior
              administrative medical finding(s) is with the evidence from other
7             medical sources and nonmedical sources in the claim, the more
              persuasive the medical opinion(s) or prior administrative medical
8             finding(s) will be.38
9    Typically, the ALJ may, but is not required to, explain how the other factors were
10   considered.39
11

12

13

14
     understanding of the disability program’s policies and evidentiary requirements.
15
     Id.
16
     37   Id. § 404.1520c(b)(2).
17
     38   Id. § 404.1520c(c)(1)-(2).
18
     39   Id. § 404.1520c(b)(2). When two or more medical opinions or prior administrative
19
     findings “about the same issue are both equally well-supported . . . and consistent
20
     with the record . . . but are not exactly the same,” the ALJ is required to explain
21
     how “the other most persuasive factors in paragraphs (c)(3) through (c)(5)” were
22
     considered. Id. § 404.1520c(b)(3).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 10
      Case 4:20-cv-05097-EFS           ECF No. 19    filed 05/13/21   PageID.755 Page 11 of 25




1             2.        Ms. Friese, PAC
2             Since 2016, Ms. Friese treated Plaintiff.40 In June 2018, Ms. Friese provided
3    a medical source statement diagnosing Plaintiff with fibromyalgia, chronic
4    migraines, and chronic back and leg pain, and opining:
5
                       Plaintiff needed to lie down 2-3 hours a day due to leg and back pain
6
                        and numbness.
7
                       Her medication possibly causes “brain fog.”
8
                       Her disc disease and fibromyalgia were likely to cause pain.
9
                       Her conditions were unlikely to fully resolve.
10
                       Work on a regular and continual basis would cause Plaintiff’s
11
                        condition to deteriorate as increased activity caused increased pain
12
                        and symptoms.
13
                       It was likely that Plaintiff would miss four or more days of work per
14
                        month because of her migraines and back and leg pain that affect her
15
                        movement and walking.
16
                       Plaintiff was severely limited in that she was unable to lift at least 2
17
                        pounds or unable to stand and/or walk on a sustained, competitive
18
                        basis.
19
                       Plaintiff had manipulative limitations with her upper extremities due
20
                        to sporadic right arm pain caused by a neck injury in the distant past.
21

22
     40   See, e.g., AR 343-44, 353-54, 365-66, 368-72, 435-36, 564-65, & 569-75.
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 11
      Case 4:20-cv-05097-EFS        ECF No. 19    filed 05/13/21   PageID.756 Page 12 of 25




1
                     It was likely that Plaintiff would be off-task and unproductive more
2
                      than 30 percent of the 40-hour workweek.41
3
     The ALJ found Ms. Friese’s opinion not persuasive.42
4
              As to the opined manipulative and mobility limitations, the ALJ found them
5
     not supported by the medical record. The ALJ, however, failed to address
6
     Ms. Friese’s opined limitations as to Plaintiff’s migraines. Ms. Friese noted that
7
     Plaintiff had at least 15 migraines per month and opined they affected her function
8
     and work attendance. The record contains treatment records for migraines,
9
     including a March 2017 record noting Plaintiff “is moving pretty stiffly and
10
     cautiously today, a bit of shuffling gait as she gets to walking. She goes from
11
     standing to sitting occ[asionally] as needed. . . She is very nauseated with
12
     headache while in office today. No vomiting,” and a May 2017 treatment record for
13
     migraines noting that Plaintiff was mildly distressed, uncomfortable, and walked
14
     slowly with a cane.43 The vocational expert testified that an individual who misses
15
     more than one day of work per month would not maintain their employment.44 The
16
     ALJ failed to explain why she did not find Ms. Friese’s opined limitations as to
17

18
     41   AR 621-23.
19
     42   AR 23. The ALJ mistakenly spelled Ms. Friese’s last name as “Freise.” This
20
     oversight is inconsequential.
21
     43   AR 344 & 435.
22
     44   AR 81-82.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 12
      Case 4:20-cv-05097-EFS       ECF No. 19   filed 05/13/21   PageID.757 Page 13 of 25




1    Plaintiff’s migraines consistent with or supported by the evidence. Given the
2    vocational expert’s testimony, the ALJ’s failure was consequential. On remand, the
3    ALJ is to evaluate Ms. Friese’s opinion that Plaintiff’s migraines would affect her
4    functioning and cause excessive absences.
5             As to Ms. Friese’s opined manipulative limitations, the ALJ highlighted that
6    Ms. Friese’s chart notes did not mention any complaints or findings about a neck
7    injury in the distant past that would support the very significant manipulative
8    limitations.45 While the cited records do not include any objective findings
9    pertaining to loss of strength or mobility in Plaintiff’s upper extremities, only one
10   of the records cited by the ALJ was a chart note prepared by Ms. Friese. This cited
11   May 2017 chart note prepared by Ms. Friese indicated that Plaintiff was walking
12   with a cane and appeared mildly distressed and uncomfortable, and that no full
13   musculoskeletal exam was performed.46 Although the record does not detail a neck
14   injury, the record discloses that Plaintiff injured her back when she slipped on
15   black ice in February 2017.47 When Plaintiff met with the rheumatologist in May
16

17

18
     45   AR 23 (citing AR 322, 423-24, 432, & 435).
19
     46   AR 435.
20
     47   AR 60, 343, 348, 431, & 484. The Commissioner argues that Ms. Friese did not
21
     complain of neck pain to Ms. Friese. ECF No. 17 at 10-11. However, the March
22
     2017 treatment note prepared by Ms. Friese indicates that Plaintiff reported she
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 13
      Case 4:20-cv-05097-EFS        ECF No. 19   filed 05/13/21   PageID.758 Page 14 of 25




1    2017, she reported the black-ice injury caused pain and numbness in her arms. The
2    rheumatologist, Dr. John McCormick, performed a musculoskeletal examination
3    and found mild Heberden nodes of the index fingers, thoracic outlet syndrome
4    positive bilaterally left worse than right after performing Roos test, and painful
5    and minimally limited left shoulder range of motion.48 Dr. McCormick also noted
6    that, in addition to the imaging revealing lumbar degenerative disc and joint
7    disease, an MRI of the right shoulder in 2009 showed degeneration of the right
8    supraspinatus tendon and possible early degenerative changes in the
9    acromioclavicular joint and the humeral head.49 The other medical records cited by
10   the ALJ reflect that Plaintiff’s neck was stiff but that her bilateral upper extremity
11   strength was 5/5.50 This record would benefit from a consultative examination on
12   remand. The consultative physical examination will facilitate the ALJ’s findings as
13   to Plaintiff’s manipulative abilities and mobility, along with migraine and
14   fibromyalgia symptoms, following her spinal cord stimulator.51 On remand, the
15   consultative physical examiner is to be given sufficient medical records to permit a
16

17
     fell on ice exacerbating her back injury and that she had neck pain and stiffness.
18
     AR 343-44.
19
     48   AR 432.
20
     49   AR 432-33.
21
     50   See, e.g., AR 486, 503, & 535.
22
     51   20 C.F.R. § 404.1519(a, (b)(4).
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 14
      Case 4:20-cv-05097-EFS          ECF No. 19    filed 05/13/21   PageID.759 Page 15 of 25




1    longitudinal perspective as to Plaintiff’s physical conditions, including any
2    imaging, the rheumatologist’s May 2017 record referencing the bilateral thoracic
3    outlet syndrome, and the spinal-cord-stimulator surgery records .52 Moreover, on
4    remand, the ALJ is encouraged to seek clarification from Ms. Friese as to her
5    opined manipulative limitations.53
6
              3.        Dr. Morse
7
              Dr. Morse reviewed the medical record and opined that Plaintiff was limited
8
     to:
9
                       lifting 20 pounds occasionally and 10 pounds frequently
10
                       standing and walking to 2 hours, and sitting for 6 hours
11
                       occasional ramps, stairs, stooping, kneeling, crouching, and crawling
12
                       no ladders, ropes, and scaffolds
13
                       limited exposure to cold, heat, humidity, noise, and vibration
14
                       not even moderate exposure to hazardous machinery or unprotected
15
                        heights.54
16
     The ALJ found Dr. Morse’s opinion to be greatly persuasive but noted that
17
     Dr. Morse’s lifting and carrying restrictions were indictive of a light RFC rather
18

19
     52   Id. § 404.1519n.
20
     53   Ms. Friese selected both “never” and “occasional use” in regard to Plaintiff’s right
21
     upper extremity’s reaching limitations. AR 623.
22
     54   AR 49.
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 15
      Case 4:20-cv-05097-EFS      ECF No. 19    filed 05/13/21   PageID.760 Page 16 of 25




1    than a sedentary RFC.55 The ALJ found Dr. Morse’s opinion persuasive because he
2    had the opportunity to review the longitudinal medical record and based his
3    opinion on the objective and clinical findings.
4            Plaintiff argues Dr. Morse did not adequately account for her fibromyalgia,
5    migraine headaches, or thoracic outlet syndrome. While Dr. Morse did limit
6    Plaintiff’s exposure to cold, heat, humidity, noise, and vibration, he mentioned that
7    he was unsure whether these were triggers for her migraine headaches. Dr. Morse
8    testified that fibromyalgia was not a medically determinable impairment but
9    rather fibromyalgia and migraines were conditions based on the patient’s reported
10   symptomatology.56 Notwithstanding Dr. Morse’s testimony in this regard, the ALJ
11   did not discuss whether Plaintiff’s reported migraine symptoms—or Plaintiff’s
12   mother’s reported statements about Plaintiff’s migraine symptoms—were
13   inconsistent with the medical evidence. The ALJ did not meaningfully articulate
14   her findings as to Plaintiff’s migraine symptoms.
15           On this record, remand for further analysis and explanation by the ALJ is
16   needed.
17   B.      Lay Witness: Plaintiff establishes error.
18           Plaintiff argues the ALJ erred by failing to discuss her mother’s statements.
19   Her mother completed a headache questionnaire (Exhibit 4E) and third-party
20

21
     55   AR 22 & 50.
22
     56   AR 51-53.
23

                  ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 16
      Case 4:20-cv-05097-EFS       ECF No. 19   filed 05/13/21   PageID.761 Page 17 of 25




1    function report (Exhibit 5E) in April 2017.57 The Commissioner counters with three
2    arguments: the ALJ considered the evidence submitted by the mother; the mother’s
3    statements were not material; and any error by the ALJ in failing to discuss the
4    mother’s statements was harmless because the mother’s report was similar to
5    Plaintiff’s reports, which the ALJ discounted.58
6             Per regulation 20 C.F.R. § 404.1520c(d), the ALJ need not articulate whether
7    a nonmedical source statement (as opposed to a medical source statement) is
8    supported by or consistent with the evidence. However, once a medically
9    determinable impairment is established, the Program Operations Manual System
10   (POMS) directs the ALJ to “consider evidence from nonmedical sources for all other
11   findings in [the] claim, as appropriate.”59 Accordingly, “when evidence from [a]
12   nonmedical source is material to other analyses or conclusions in a claim,” the ALJ
13   must articulate that in the determination.60 For instance, testimony by a lay
14   witness can provide an important source of information about the limiting impacts
15   of a claimant’s impairments.61
16

17

18
     57   AR 232-40.
19
     58   ECF No. 17 at 20-21.
20
     59   POMS DI 24503.020C.
21
     60   POMS DI 24503.020D.
22
     61   See Regennitter v. Comm’r, 166 F.3d 1294, 1298 (9th Cir. 1999).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 17
      Case 4:20-cv-05097-EFS      ECF No. 19   filed 05/13/21   PageID.762 Page 18 of 25




1            Here, the ALJ stated she was “not required to articulate how evidence from
2    nonmedical sources, such as the lay witness testimony/statements at Exhibits 4E
3    and 5E, are considered.”62 Exhibits 4E and 5E were the mother’s statements.
4    Plaintiff’s mother reported she observed Plaintiff with a headache five times in the
5    preceding two weeks and the headaches affected her daily living activities.63 The
6    mother also reported that she saw Plaintiff two to three times a week and that
7    Plaintiff had troubles sitting, standing, or walking for any length of time, she was
8    unstable on her feet, she could not lift or reach much, and her pain and medication
9    impacted her concentration.64
10           The mother’s statements were material to considering Plaintiff’s limiting
11   symptoms, particularly because the medical expert testified that migraines and
12   fibromyalgia limitations are generally based on the patient’s self-reports rather
13   than objective findings. Thus, the ALJ erred by not articulating how she considered
14   the mother’s statements when assessing the limiting impacts of Plaintiff’s
15   impairments.
16           The Commissioner submits that any error by the ALJ was harmless because
17   the mother’s statements about Plaintiff’s symptoms were similar to Plaintiff’s
18   reported symptoms and the ALJ discounted Plaintiff’s reported symptoms. Because
19

20
     62   AR 22.
21
     63   AR 232.
22
     64   AR 233-40
23

                    ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 18
      Case 4:20-cv-05097-EFS       ECF No. 19     filed 05/13/21   PageID.763 Page 19 of 25




1    this matter is being remanded on errors related to consideration of the medical
2    evidence, and because the mother’s statements pertain, in part, to Plaintiff’s
3    migraines and associated symptoms, this error was not harmless. On remand, the
4    ALJ is to articulate how the mother’s statements were considered as to the limiting
5    effects of Plaintiff’s symptoms.
6    C.       Plaintiff’s Symptom Reports: To be reconsidered on remand.
7             Plaintiff argues the ALJ failed to provide valid reasons for rejecting her
8    symptom reports. When examining a claimant’s symptom reports, the ALJ must
9    make a two-step inquiry. “First, the ALJ must determine whether there is objective
10   medical evidence of an underlying impairment which could reasonably be expected
11   to produce the pain or other symptoms alleged.”65 Second, “[i]f the claimant meets
12   the first test and there is no evidence of malingering, the ALJ can only reject the
13   claimant’s testimony about the severity of the symptoms if [the ALJ] gives ‘specific,
14   clear and convincing reasons’ for the rejection.”66 General findings are insufficient;
15   rather, the ALJ must identify what symptom claims are being discounted and what
16

17

18

19

20
     65   Molina, 674 F.3d at 1112.
21
     66   Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (quoting Lingenfelter, 504
22
     F.3d at 1036).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 19
      Case 4:20-cv-05097-EFS       ECF No. 19    filed 05/13/21   PageID.764 Page 20 of 25




1    evidence undermines these claims.67 “The clear and convincing [evidence] standard
2    is the most demanding required in Social Security cases.”68
3             Factors to be considered in evaluating the intensity, persistence, and
4    limiting effects of a claimant’s symptoms include: 1) daily activities; 2) the location,
5    duration, frequency, and intensity of pain or other symptoms; 3) factors that
6    precipitate and aggravate the symptoms; 4) the type, dosage, effectiveness, and
7    side effects of any medication an individual takes or has taken to alleviate pain or
8    other symptoms; 5) treatment, other than medication, an individual receives or has
9    received for relief of pain or other symptoms; 6) any measures other than
10   treatment an individual uses or has used to relieve pain or other symptoms; and 7)
11   any other factors concerning an individual’s functional limitations and restrictions
12   due to pain or other symptoms.69 The ALJ is instructed to “consider all of the
13   evidence in an individual’s record” to “determine how symptoms limit ability to
14   perform work-related activities.”70
15

16
     67   Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995), and Thomas v.
17
     Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (requiring the ALJ to sufficiently
18
     explain why he discounted claimant’s symptom claims)).
19
     68   Garrison v. Colvin, 759 F.3d 995, 1015 (9th Cir. 2014) (quoting Moore v. Comm’r
20
     of Soc. Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002)).
21
     69   SSR 16-3p, 2016 WL 1119029, at *7; 20 C.F.R. § 404.1529(c).
22
     70   SSR 16-3p, 2016 WL 1119029, at *2.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 20
      Case 4:20-cv-05097-EFS           ECF No. 19     filed 05/13/21   PageID.765 Page 21 of 25




1            Here, although the ALJ recognized that Plaintiff’s pain complaints have
2    been consistent and resulted in many evaluations and care, the ALJ discounted
3    Plaintiff’s statements concerning the intensity, persistence, and limiting effects of
4    her symptoms because:
5
                       Her testimony that “she is very limited physically, primarily sitting
6
                        and/or lying down to relieve her symptoms and having her children or
7
                        husband do all household chores”71 is inconsistent with her ability to
8
                        prepare simple meals, do light housework, fold the laundry, do some
9
                        shopping, and her reported improvement in performing household
10
                        responsibilities and activities of daily living.
11
                       Her testimony that her pain remained the same with the spinal cord
12
                        stimulator was inconsistent with the medical records indicating that
13
                        she reported improved pain, that she stopped using a cane or walker,
14
                        and that her gait was normal.
15
                       Plaintiff offered inconsistent statements about why she stopped
16
                        working in August 2016 and the extent of her pain when she worked.
17
                       Her claimed disability was not supported by the objective evidence in
18
                        the record, including that there were minimal objective findings to
19
                        support her pain reports and the physical examinations had normal
20
                        neurological findings.
21

22
     71   AR 21.
23

                       ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 21
      Case 4:20-cv-05097-EFS        ECF No. 19   filed 05/13/21   PageID.766 Page 22 of 25




1
                      The mental health records only revealed moderate depression and
2
                       anxiety.72
3
              On remand, if the ALJ discounts Plaintiff’s symptom reports because they
4
     were inconsistent with her activities, the ALJ must meaningfully articulate why
5
     Plaintiff’s ability to prepare simple meals, perform light housework, fold laundry,
6
     do some shopping, handle her finances, and get along with family members, is
7
     inconsistent with Plaintiff’s testimony that she sits or lies down often to relieve her
8
     symptoms.73 In addition, if the ALJ discounts Plaintiff’s reported symptoms
9
     because she reported improvement in performing household responsibilities and
10
     activities of daily living to her medical providers, the ALJ must support this
11
     finding with substantial evidence. Here, the ALJ supported this finding with a
12
     medical record from May 2017, which states that Plaintiff noted improvement in
13
     the ability to perform household responsibilities and activities of daily living but
14
     that she still experienced pain, her pain was 10/10, and she was observed with a
15
     slow gait assisted by a walker.74 This cited medical record does not constitute such
16
     relevant evidence to reasonably support a finding that Plaintiff’s reported
17
     symptoms were inconsistent with her reported improvement. When considering the
18
     post-spinal cord stimulator records, the ALJ must be mindful that Plaintiff
19

20
     72   AR 20-22.
21
     73   Molina, 674 F.3d at 1112-13.
22
     74   AR 483-85.
23

                     ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 22
      Case 4:20-cv-05097-EFS        ECF No. 19   filed 05/13/21   PageID.767 Page 23 of 25




1    continued to report pain, even though her mobility greatly improved.75 Finally, if
2    the ALJ discounts Plaintiff’s symptom reports because she offered varying reports
3    as to why she ceased working, the ALJ must meaningfully articulate how
4    Plaintiff’s “work” statements were inconsistent with each other considering that
5    her alleged disability onset date is February 13, 2017, which was about when she
6    fell on black ice exacerbating the back pain she had previously experienced while
7    working.76
8             On remand, if the ALJ discounts Plaintiff’s symptom reports, the ALJ must
9    meaningfully articulate the reasons for doing so with citation to supporting
10   evidence.
11   D.       Other Steps: The ALJ must reevaluate.
12            Plaintiff argues the ALJ erred at steps three and five. Because the ALJ
13   erred when considering the medical evidence and the mother’s statements, the ALJ
14

15

16
     75   AR 73, 495-98, & 509-10. See also Revels v. Berryhill, 874 F.3d 664, 682 (9th Cir.
17
     2017) (requiring the medical evidence to be construed considering fibromyalgia’s
18
     unique symptoms and diagnostic methods).
19
     76   AR 60, 431, 484. See Smolen v. Chater, 80 F.3d 1273, 1284 (9th Cir. 1996) (The
20
     ALJ may consider “ordinary techniques of credibility evaluation,” such as
21
     reputation for lying, prior inconsistent statements concerning symptoms, and other
22
     testimony that “appears less than candid.”).
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 23
      Case 4:20-cv-05097-EFS       ECF No. 19    filed 05/13/21   PageID.768 Page 24 of 25




1    is to engage in a new sequential analysis after the consultative examination is
2    ordered on remand.
3    E.       Remand for Further Proceedings
4             Plaintiff submits that a remand for payment of benefits is warranted.
5    However, additional information is needed as to Plaintiff’s exertional abilities,
6    including reaching, handling, and ambulating on a sustained basis, and whether
7    and/or how Plaintiff’s physical conditions impact her nonexertional abilities. 77 A
8    consultative examination as to Plaintiff’s exertional abilities is needed. The
9    consultative examiner must be given sufficient medical records to allow for a
10   longitudinal perspective, including any imaging of Plaintiff’s back, shoulders, and
11   extremities, as well as Dr. McCormick’s May 2017 treatment note and the spinal
12   code stimulator surgery and post-surgery follow-up records.78 The ALJ is to then
13   reconsider the medical evidence, Plaintiff’s symptom reports, the mother’s
14   statements, and reevaluate the sequential process.
15

16
     77   See Leon v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017); Benecke v. Barnhart,
17
     379 F.3d 587, 595 (9th Cir. 2004) (“[T]he proper course, except in rare circumstances,
18
     is to remand to the agency for additional investigation or explanation”); Treichler v.
19
     Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014).
20
     78   AR 430-33. If a consultative examination is ordered, the consultative examiner is
21
     to append the records that the examiner reviewed to the report, or at a minimum
22
     clearly identify the records reviewed.
23

                   ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 24
     Case 4:20-cv-05097-EFS       ECF No. 19   filed 05/13/21   PageID.769 Page 25 of 25




1                                     V.    Conclusion
2          Accordingly, IT IS HEREBY ORDERED:
3          1.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
4                 GRANTED.
5          2.     The Commissioner’s Motion for Summary Judgment, ECF No. 17, is
6                 DENIED.
7          3.     The Clerk’s Office shall enter JUDGMENT in favor of Plaintiff
8                 REVERSING and REMANDING the matter to the Commissioner of
9                 Social Security for further proceedings consistent with this
10                recommendation pursuant to sentence four of 42 U.S.C. § 405(g).
11         4.     The case shall be CLOSED.
12         IT IS SO ORDERED. The Clerk’s Office is directed to file this Order and
13   provide copies to all counsel.
14         DATED this 13th day of May 2021.
15
                                 s/Edward F. Shea       _____________
16                                    EDWARD F. SHEA
                              Senior United States District Judge
17

18

19

20

21

22

23

                 ORDER RULING ON CROSS SUMMARY-JUDGMENT MOTIONS - 25
